                 Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 1 of 9 PAGEID #: 41




                                     IN THE COURT OF COMMON PLEAS,
                                         HAMILTON COUNTY, OHIO
                                              CIVIL DIVISION

            CHARLES A. BLAIR                           :
            2816 PAINTED DESERT RUN                    :
            FORT WAYNE, IN 46808                       :        Case No.:
                                                       :
                              Plaintiff,                :       Judge:
                                                       :
           v.                                          :
                                                       :
            PAPPAS RESTAURANTS, INC.,                  :
            d/b/a PAPPADEAUX SEAFOOD                    :       COMPLAINT
            KITCHEN                                    :
            13939 NORTHWEST FREEWAY                    :
            HOUSTON, TEXAS 77040                       :
            SERVE:                                     :
            CT CORPORATION                             :
            4400 EASTON COMMONS #125                   :
            COLUMBUS, OHIO 43219                       :
                                                       :
           and                                         :
                                                       :
           JANE & JOHN DOE(S) 1-99,                    :
           ANY XYZ CORPORATIONS                        :
           OR OTHER ENTITIES THAT                      :
           CONTRIBUTED TO PLAINTIFF’S                  :
           HARM                                        :
           Names and addresses unknown                :
                                                      :
                            Defendants.               :
                                                      :

                    NOW COMES Plaintiff, Charles Blair, by and through undersigned counsel, for his


                                                            1


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
               Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 2 of 9 PAGEID #: 42



            Complaint against the above-named Defendants, states as follows:



                                                     PARTIES

               1. Plaintiff, Charles Blair (“Plaintiff” and/or “Plaintiff Blair”), is a resident of 2816

            Painted Desert Run, City of Fort Wayne, County of Allen and State of Indiana

               2. Defendant Pappas Restaurants, Inc is a for profit corporation duly organized under the

            laws of Texas with its headquarters/principal place of business located at 13939 Northwest

            Freeway, Houston, TX 77040 and authorized to do business in Ohio. Defendant, Pappas

            Restaurants, Inc does business under the trade name Pappadeuax Seafood Kitchen and operates

            restaurants including the Pappadeaux Seafood Kitchen located at 11975 Northwest Boulevard,

            Springdale, Ohio 45246. Upon information and belief, Defendant Pappas Restaurants, Inc is a

            hospitality company owning 90 plus restaurants, including certain Pappadeaux Seafood

            Kitchen branded restaurants.

               3. Upon information and belief, Defendant John Doe 1 is a server, waiter, and/or busboy

            at Pappadeaux Seafood Kitchen. Part of Defendant John Doe 1’s job duties at Pappadeaux

            Seafood Kitchen included but is not limited to clearing and transporting dishes from tables

            after customers have left the restaurant. At all times set forth in this Complaint, Defendant

            John Doe 1 is, and was, an agent, servant, employee and/or contractor of each Corporate

            Defendants. Despite the exercise of reasonable diligence, the identity of Defendant John Doe

            1 could not be discovered before the filing of this Complaint.

               4. Jane & John Doe(s) 2-99, any XYZ Corporations or other entities are individuals,

            corporations, limited liability companies, and other business entities that own or operate the

            Pappadeaux Seafood Kitchen located at 11975 Northwest Boulevard, Springdale, Ohio 45246


                                                          2


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
               Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 3 of 9 PAGEID #: 43



            and/or who personally participate in the operation, maintenance, training, supervision,

            cleaning, and/or other procedures of the restaurant. Jane & John Doe(s), any XYZ

            Corporations include but are not necessarily limited to employees, owners, corporations,

            independent contractors, contractors, or other people or entities involved in the operation,

            maintenance, training, supervision, cleaning, and/or other procedures of the restaurant.

            Despite the exercise of reasonable diligence, the identities of these Defendants could not be

            discovered before the filing of this Complaint.

               5. Defendants Pappas Restaurants, Inc. as well as any XYZ Corporations or other

            unknown entities that caused or contributed to Plaintiff’s harm shall be jointly referred to

            herein as the “Corporate Defendants.”

               6. Upon information and belief, the Corporate Defendants are each affiliated with one

            another either as a parent, subsidiary or other affiliation with each other.

               7. The Corporate Defendants are therefore jointly liable with each other and with

            Defendant John Doe for the acts and omissions leading to Plaintiff’s injuries, as set forth in

            this Complaint.


                                             JURISDICTION AND VENUE

               8. Jurisdiction is proper in the State of Ohio and venue is proper in the Common Pleas

            Court of Hamilton County, Ohio, under Ohio Civil Rules 3(B)(3) and 3(B)(6), as Defendants

            conducted activity within Hamilton County that gave rise to Plaintiff claims for relief, and

            Plaintiff’s claims arose in whole or in part in Hamilton County, Ohio.


                                         FACTS COMMON TO ALL COUNTS
               9. On March 24, 2018 Plaintiff Blair was attending a birthday celebration meal for a

            friend in Springdale Ohio.

                                                            3


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
               Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 4 of 9 PAGEID #: 44



               10. On March 24, 2018, Plaintiff Blair went to Pappadeaux Seafood Kitchen at 11975

            Northwest Blvd., Springdale, OH 45246 for the celebration meal.

               11. Plaintiff Blair was a patron and business invitee at the restaurant as he was eating there

            as a paid guest.

               12. On March 24, 2018 while seated at a dining table, Plaintiff Blair was struck in the head

            and back by plates falling from Defendant John Doe 1’s waiter tray.

               13. Defendant John Doe 1 was working in his course of employment at Pappadeaux

            Seafood Kitchen

               14. Plaintiff Blair was transported by City of Springfield Division of Fire EMS from the

            scene of the accident to Mercy Health Hospital Emergency Room in Fairfield, Ohio.

               15. As a result of the accident, Plaintiff Blair suffered significant bodily injury, including,

            but not limited to, injuries to his neck as well as his middle and lower back. Plaintiff Blair’s

            injuries are continuing and/or permanent. Plaintiff Blair’s ability to enjoy life and carry on

            ordinary activities have been adversely affected.



                                             FIRST CLAIM FOR RELIEF
                                                     Negligence

               16. Plaintiff restates and incorporates by reference all allegations in the foregoing

            paragraphs as if fully written herein.

               17. At all times relevant hereto, Plaintiff Charles Blair acted reasonably with due care and

            caution as a patron in the restaurant operated by Defendant Pappadeaux Restaurants, Inc.

               18. On or about March 24, 2018, Defendant John Doe 1 was under a duty to exercise

            reasonable care when moving heavy plates around patrons.

               19. At all times material hereto Defendant John Doe 1 breached that duty when Defendants

                                                           4


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
               Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 5 of 9 PAGEID #: 45



            failed to act in a safe and reasonable manner

                20. As a direct and proximate result of Defendant John Doe 1’s negligence and failure to

            act in a reasonable manner, Plaintiff Blair suffered significant bodily injury.

                21. As a further direct and proximate result of Defendant John Doe 1’s negligence, Plaintiff

            Blair incurred medical bills and other medical expenses, was subjected to out of pocket

            expenses he otherwise would not have. Plaintiff Blair reasonably expects to incur further

            medical and other out of pocket expenses in the future.

                22. As a further direct and proximate result of the negligent conduct of Defendant John

            Doe 1, Plaintiff Blair has experienced severe and permanent injuries to his body, severe

            suffering including loss of enjoyment of life, extreme physical and emotional pain and

            suffering and will be expected to endure future extreme physical and emotional pain and

            suffering, to incur future medical expenses, and to experience a diminished quality of life.

                  WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants,

            jointly and severally, both in excess of Twenty-Five Thousand Dollars ($25,000) for

            compensatory damages, plus all court costs, prejudgment and post judgment interest, attorney's

            fees, and such other and further relief as this Honorable Court deems to be just and proper.

                                            SECOND CLAIM FOR RELIEF
                                                Vicarious Liability

                23. Plaintiff incorporates each and every allegation contained in the First Claim for

            Relief as though fully rewritten herein.

                24. Upon information and belief, as discussed above, Defendant John Doe 1 was an

            agent, employee, servant and/or contractor or otherwise compensated by the Corporate

            Defendants (either directly or indirectly through the affiliation of the Defendant) for the

            services he provided that led to Plaintiff’s injuries.

                                                             5


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
               Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 6 of 9 PAGEID #: 46



               25. The above-described acts of Defendant John Doe 1 were committed while he was

            acting as an agent, servant, and/or employee of the Corporate Defendants.

               26. The above-described acts of Defendant John Doe 1 were committed within the

            scope of his agency and while furthering the business interests of the Corporate

            Defendants.

               27. As the principal for Defendant John Doe 1, the Corporate Defendants are

            responsible for all of the acts committed by Defendant John Doe 1 within the scope of his

            agency.

                  WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants,

            jointly and severally, both in excess of Twenty-Five Thousand Dollars ($25,000) for

            compensatory damages, plus all court costs, prejudgment and post judgment interest, attorney's

            fees, and such other and further relief as this Honorable Court deems to be just and proper.



                                           THIRD CLAIM FOR RELIEF
                                           Negligent Hiring and Supervision

               28. Plaintiff incorporates each and every allegation contained in the First and Second

            Claim for Relief as though fully rewritten herein.

               29. The Corporate Defendants knew or, in the exercise of reasonable care, should have

            known it was hiring and retaining employees which were dangerous, unfit, or unqualified for

            the position and therefore it was foreseeable that some sort of injury could happen as a result.

               30. The Corporate Defendants failed to reasonably control or monitor the actions

            taken by their employees, including Defendant John Doe 1.

               31. The Corporate Defendants breached its duty to act reasonably in the hiring and

            supervision of their employees, including Defendant John Doe 1.

                                                           6


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
               Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 7 of 9 PAGEID #: 47



                32. As a direct and proximate cause of the negligence of the Corporate Defendants,

            Plaintiff was injured as alleged.

                   WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants,

            jointly and severally, both in excess of Twenty-Five Thousand Dollars ($25,000) for

            compensatory damages, plus all court costs, prejudgment and post judgment interest, attorney's

            fees, and such other and further relief as this Honorable Court deems to be just and proper.



                                          FOURTH CLAIM FOR RELIEF
                                              Negligent Training

                33. Plaintiff incorporate each and every allegation contained in the First, Second,

            and Third Claims for Relief as though fully rewritten herein.

                34. The Corporate Defendants had a duty to act reasonably in providing sufficient

            training for its employees to perform his or her jobs safely.

                35. The Corporate Defendants breached this duty because it failed to provide sufficient

            training to Defendant John Doe 1 and other restaurant employees who operate transported

            platters.

                36. As a direct and proximate cause of the negligence of the Corporate Defendants,

            Plaintiff was injured as alleged.

                   WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants,

            jointly and severally, both in excess of Twenty-Five Thousand Dollars ($25,000) for

            compensatory damages, plus all court costs, prejudgment and post judgment interest, attorney's

            fees, and such other and further relief as this Honorable Court deems to be just and proper.




                                                           7


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
               Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 8 of 9 PAGEID #: 48



                                         FIFTH CLAIM FOR RELIEF
                                   JOHN DOE AND XYZ ENTITY DEFENDANTS

               37. Plaintiff incorporates each and every allegation contained in the First, Second,

            Third, and Fourth Claim for Relief as if fully set forth herein.

               38. On or about March 24, 2018, Plaintiff, Charles Blair was severely injured while

            lawfully sitting as a business invitee.

               39. Defendants Jane and John Does 1-99 individuals, businesses, corporations or other

            entities and/or XYZ Corporations (collectively, the “Unknown Defendants”) whose identity

            and addresses could not be ascertained with due diligence, committed negligence and/or

            other wrongful acts and omissions that was/were the direct and proximate cause of damages

            sustained by Plaintiff as more fully set forth in this Complaint.

               40. In addition, or in the alternative to, the preceding paragraph, the Unknown

            Defendants are individuals and/or entities with the right to direct, instruct, and control

            Defendant John Doe 1’s work and personally committed, permitted, condoned or

            participated in the acts and/or omissions describe herein that directly and proximately

            caused the damages sustained by Plaintiff as more fully set forth in this Complaint.

               41. In addition, or in the alternative to, the preceding two paragraphs, the Unknown

            Defendants are individuals and/or entities that own, are affiliated with, parent to,

            subsidiary to, or otherwise associated with another named Defendant in this case.

                   WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants,

            jointly and severally, both in excess of Twenty-Five Thousand Dollars ($25,000) for

            compensatory damages, plus all court costs, prejudgment and post judgment interest, attorney's

            fees, and such other and further relief as this Honorable Court deems to be just and proper.




                                                            8


E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
                                       Case: 1:20-cv-00307-MWM Doc #: 4 Filed: 04/17/20 Page: 9 of 9 PAGEID #: 49



                                                                              Respectfully submitted,


                                                                              /s/ J. Michael Vervoort_
                                                                              J. Michael Vervoort (0097832)
                                                                              Jacob A. Gebelle (0093528)
                                                                              WRIGHT & SCHULTE, LLC
                                                                              865 S. Dixie Dr.
                                                                              Vandalia, Ohio 45377
                                                                              P: (937) 435-7500
                                                                              F: (937) 435-7511
                                                                              mvervoort@yourlegalhelp.com
                                                                              jgebelle@yourlegalhelp.com
                                                                              Counsel for Plaintiff




                                                                               9


                        E-FILED 03/16/2020 09:49 AM / CONFIRMATION 930484 / A 2001265 / COMMON PLEAS DIVISION / IFO
Powered by TCPDF (www.tcpdf.org)
